Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 1 of 19   PageID #: 403



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  IN THE MATTER                 )           CIVIL 18-00080 LEK-RLP
                                )
       OF                       )
                                )
  THE SEARCH OF BOSTON WHALER   )
  370 OUTRAGE “PAINKILLER” HA   )
  9849 H, HULL IDENTIFICATION   )
  NUMBER (HIN) BWCE1942D414     )
  MOORED IN KEWALO BASIN        )
  HARBOR, HONOLULU, HAWAII      )
  _____________________________ )


  ORDER GRANTING IN PART AND DENYING IN PART MOVANT’S OBJECTIONS TO
      THE FINDINGS AND RECOMMENDATION TO DENY MOVANT’S MOTION FOR
    RETURN OF PROPERTY, FILED FEBRUARY 16, 2018 AND REJECTING THE
            MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATIONS

              On February 16, 2018, the magistrate judge filed his

  Findings and Recommendation to Deny Hawaii Partners, LLC’s Motion

  for Return of Property (“F&R”).        [Dkt. no. 29.]    On March 2,

  2018, Movant Hawaii Partners, LLC (“Movant”) filed its objections

  to the F&R (“Objections”).       [Dkt. no. 30.]    Respondent, the

  United States of America (the “Government”) filed its response to

  the Objections (“Objections Response”) on March 16, 2018.            [Dkt.

  no. 33.]    On August 28, 2018, the Government filed a status

  report (“Status Report”), notifying the Court of changes that

  would potentially render portions of the Objections and the

  underlying motion for return of property, filed on October 19,

  2017 (“Motion”) moot.      [Dkt. nos. 8 (Motion), 34 (Status

  Report).]    On August 28, 2018, the Court issued its inclination

  to deny the Objections as moot unless any party filed objections
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 2 of 19   PageID #: 404



  to the inclination (“8/29/18 EO”); [dkt. no. 35;] and on October

  30, 2018, the Court ordered supplemental briefing regarding the

  details of the electronic data withheld by the Government

  (“10/30/18 EO”), [dkt. no. 38].        On September 12, 2018, in

  response to the 8/29/18 EO, Movant filed a partial withdrawal of

  its Objections (“Partial Withdrawal”).         [Dkt. no. 37.]      In

  response to the 10/30/18 EO, the Government filed its

  supplemental memorandum (“Government’s Supplement”) on

  November 9, 2018, and Movant filed its supplemental memorandum

  (“Movant’s Supplement”) on November 16, 2018.          [Dkt. nos. 39,

  40.]   The Court has considered the Objections as a non-hearing

  matter pursuant to Rule LR7.2(e) of the Local Rules of Practice

  of the United States District Court for the District of Hawai`i

  (“Local Rules”).     Movant’s Objections are HEREBY GRANTED IN PART

  AND DENIED IN PART and the magistrate’s F&R is REJECTED for the

  reasons set forth below.

                                  BACKGROUND

              The underlying factual background is set forth in the

  magistrate judge’s F&R, and will not be repeated herein.            This

  matter arises from a search warrant executed in the Government’s

  criminal investigation of a possible violation of 18 U.S.C.

  § 1958 - use of interstate commerce facilities in the commission

  of murder-for-hire - involving Michael Miske, and others.               See

  Movant’s Mem. in Supp. of Motion at 1-2.


                                       2
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 3 of 19   PageID #: 405



              On August 9, 2017, the Government obtained a search

  warrant (“Search Warrant”) to seize the Boston Whaler 370 Outrage

  called “Painkiller”, bearing identification number “HA 9849 H,

  hull identification number (HIN) BWCE1942D414” (“Vessel”).

  [Motion, Decl. of Lynn E. Panagakos (“Panagakos Decl.”), at ¶ 3.]

  A copy of the Search Warrant was provided to Mr. Miske’s then

  counsel, Lynn Panagakos, Esq.1       [Panagakos Decl. at ¶¶ 2-6, Exh.

  3 (Email to Ms. Panagakos from Assistant United States Attorney

  (“AUSA”) Darren Ching dated 8/17/17).]         Ms. Panagakos was

  informed on August 28, 2017 that the Vessel would be held until

  November 25, 2017, pending the results of forensic testing of

  initial samples obtained from the Vessel.         [Panagakos Decl.,

  Exh. 4 (Email to Ms. Panagakos from AUSA Ching dated 8/28/17).]

  Ms. Panagakos was also provided with a copy of the Receipt for

  Property for the Vessel, which included an inventory list of the

  items seized pending further search.        [Panagakos Decl. at ¶ 7,

  Exh. 5 (Receipt for Property, dated 9/1/17).]




        1
         Movant is the registered owner of the Vessel. [Motion,
  Exh. 2.] Although Mr. Miske’s relationship to Movant is unclear,
  he had access to, and authority over, the keys to the Vessel at
  the time the Search Warrant was executed. See Panagakos Decl. at
  ¶ 3 (stating that: Federal Bureau of Investigations Supervisory
  Special Agent Daniel Olson asked Ms. Panagakos whether Mr. Miske
  would provide the agents with the keys to the Vessel so that the
  Vessel would not be damaged when the agents executed the Search
  Warrant; and Ms. Panagakos disclosed the location of the keys on
  Mr. Miske’s behalf).

                                       3
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 4 of 19   PageID #: 406



              The Motion seeks the return of the Vessel, and an order

  preventing the Government from taking any action that would

  destroy the structural integrity of the Vessel without first

  permitting Movant to inspect it.         [Mem. in Supp. of Motion at

  17.]    After balancing the factors set forth in United States v.

  Kama, 394 F.3d 1236, 1238 (9th Cir. 2005), and Ramsden v. United

  States, 2 F.3d 322, 324-25 (9th Cir. 1993), the magistrate judge

  recommended that the district court not exercise its equitable

  jurisdiction to entertain the Motion.        [F&R at 4-7.]     Movant

  filed the instant Objections to the F&R.         However, on May 10,

  2018, the Government returned the Vessel to Movant.           [Status

  Report at 2.]     The Government did not return the seized items

  identified under the Receipt for Property (“Remaining Property”).

  [Id.]    The Remaining Property is comprised of components seized

  from the Vessel (“Components”) as well as the Vessel’s electronic

  media (“Electronic Media”).       See Panagakos Decl., Exh. 5 (Receipt

  for Property).     In light of the changed circumstances, Movant

  partially withdrew its Objections as to the return of the Vessel,

  but maintains the Remaining Property must be returned.             [Partial

  Withdrawal at 2-3.]

              With regard to the Electronic Media, the Government

  admits it has four SD cards, described in the inventory of seized

  items as “Top SD Card,” “Bottom SD Card,” “128GB SanDisk,” and




                                       4
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 5 of 19   PageID #: 407



  “16GB SanDisk micro SD card” (“SD Cards”).2         [Government’s Suppl.

  at 2.]    The Government states that it has not been able to

  identify the creation dates of the information on the SD Cards,

  and cannot determine whether the information can be separated by

  date without further forensic examination.         [Id. at 5.]

              Movant has raised the following objections to the F&R:

  1) the magistrate judge erred in not reaching the merits of the

  Motion because the Government’s seizure of Movant’s Remaining

  Property went beyond the scope of the Search Warrant; 2) the

  magistrate judge incorrectly weighed the factors set forth in

  Ramsden; and 3) the magistrate judge failed to address Movant’s

  request to have the Government return its Electronic Media and

  electronic data that post-date the alleged offense.

                                   STANDARD

              This Court reviews a magistrate judge’s findings and

  recommendations under the following standard:

                   When a party objects to a magistrate judge’s
              findings or recommendations, the district court
              must review de novo those portions to which the
              objections are made and “may accept, reject, or
              modify, in whole or in part, the findings or
              recommendations made by the magistrate judge.” 28
              U.S.C. § 636(b)(1); see also United States v.
              Raddatz, 447 U.S. 667, 673 (1980); United States


        2
         The Government clarified that “the ‘Top SD Card’ and the
  ‘Bottom SD Card’ were seized from Movant and contain original
  data; the ‘128GB SanDisk’ is a copy of the ‘Top SD Card’ and the
  ‘Bottom SD Card’; and the ‘16GB SanDisk micro SD card’ is a
  forensic copy of data extracted from the electronic component
  itself.” [Government’s Suppl. at 5.]

                                       5
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 6 of 19   PageID #: 408



              v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
              Cir. 2003) (en banc) (“[T]he district judge must
              review the magistrate judge’s findings and
              recommendations de novo if objection is made, but
              not otherwise.”).

                   Under a de novo standard, this Court reviews
              “the matter anew, the same as if it had not been
              heard before, and as if no decision previously had
              been rendered.” Freeman v. DirecTV, Inc., 457
              F.3d 1001, 1004 (9th Cir. 2006); United States v.
              Silverman, 861 F.2d 571, 576 (9th Cir. 1988). The
              district court need not hold a de novo hearing;
              however, it is the court’s obligation to arrive at
              its own independent conclusion about those
              portions of the magistrate judge’s findings or
              recommendation to which a party objects. United
              States v. Remsing, 874 F.2d 614, 616 (9th
              Cir. 1989).

  Muegge v. Aqua Hotels & Resorts, Inc., Civil 09-00614 LEK-BMK,

  2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (alteration in

  Muegge) (some citations omitted).

                                  DISCUSSION

  I.    The Ramsden Factors

              Movant objects to the magistrate judge’s determination

  that the four Ramsden factors weighed against the exercise of

  equitable jurisdiction to entertain Movant’s Motion, brought

  pursuant to Fed. R. Crim. P. 41(g).        See F&R at 7.    As the

  magistrate judge noted, a Rule 41(g) motion is usually brought to

  seek the return of property after indictment.          [Id. at 4.]    The

  Government notes that it has not brought charges against any

  individuals yet, and its investigation is ongoing.          [Objections

  Response at 2.]     “Where no criminal proceeding is pending, a


                                       6
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 7 of 19   PageID #: 409



  district court has discretion to hear a motion for the return of

  property as a civil equitable proceeding.”         Kardoh v. United

  States, 572 F.3 697, 700 (9th Cir. 2009).         However, “[c]ourts

  should exercise caution and restraint before assuming

  jurisdiction over such a motion.”        Id. (internal quotation marks

  and citations omitted).      Before a district court can exercise its

  equitable discretion to hear a pre-indictment motion brought

  pursuant to Rule 41(g), it must first consider whether:

              (1) “the Government displayed a callous disregard
              for the constitutional rights of the movant”; (2)
              “the movant has an individual interest in and need
              for the property he wants returned”; (3) “the
              movant would be irreparably injured by denying
              return of the property”; and (4) “the movant has
              an adequate remedy at law for the redress of his
              grievance.” [Ramsden, 2 F.3d] at 324-25 (citing
              Richey v. Smith, 515 F.2d 1239, 1243-44 (5th Cir.
              1975)). If the “balance of equities tilts in
              favor of reaching the merits” of the Rule 41(g)
              motion, the district court should exercise its
              equitable jurisdiction to entertain the motion.
              Ramsden, 2 F.3d at 326.

  Kama, 394 F.3d at 1238.

              With regard to the second factor,       Movant contends

  immediate return is necessary because the Government was already

  provided ample time to search the Vessel and the Remaining

  Property, and any additional time is unreasonable.          [Movant’s

  Suppl. at 5-9.]     However, Movant has not stated any specific need

  for immediate return of the Remaining Property, such as

  dependence on it to run a business.        See, e.g., Ramsden, 2 F.3d

  at 325 (movant relied upon seized documents to run his business,

                                       7
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 8 of 19   PageID #: 410



  therefore the Ninth Circuit held movant had both an interest and

  need to have the property returned).        The magistrate judge

  determined this factor was neutral, where there was “no evidence

  that [Movant] needs to have the seized items returned at this

  time as opposed to after the investigation is completed.”            [F&R

  at 6.]      The magistrate judge did not err in this respect.

                 Next, Movant objects to the magistrate judge’s finding

  as to the third Ramsden factor: that Movant would not be

  irreparably harmed if the Remaining Property is not returned

  since the items are “not perishable or unique.”          [Id.]     Movant

  argues the magistrate judge “fail[ed] to take into consideration

  the costs that [Movant] must continue to incur while the

  government has possession of the boat’s parts,” relating to

  payments for insurance, registration, licensing, and docking fees

  associated with the Vessel (“Vessel Fees”).         [Objections at 14-

  15.]       The magistrate judge identified adequate remedies at law -

  i.e., filing either an administrative claim under 31 U.S.C.

  § 37243 or a civil suit - that would address Movant’s alleged


         3
             Section 3724 provides, in pertinent part:

                 The Attorney General may settle, for not more than
                 $50,000 in any one case, a claim for personal
                 injury, death, or damage to, or loss of, privately
                 owned property, caused by an investigative or law
                 enforcement officer as defined in section 2680(h)
                 of title 28 who is employed by the Department of
                 Justice acting within the scope of employment that
                 may not be settled under chapter 171 of
                                                          (continued...)

                                       8
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 9 of 19   PageID #: 411



  monetary damages, in satisfaction of the fourth factor.            [F&R at

  6.]   Still, Movant objects to these remedies because it claims it

  is not seeking recovery for damages to personal property, but a

  “return of the boat in whole.”       [Objections at 15.]      The Court

  rejects this argument since the Vessel has been returned, and an

  award of monetary damages will likely address the Vessel Fees and

  the cost of replacement and/or repairs Movant identified as its

  “irreparable harm.”      Further, there is no evidence before the

  Court that the legal remedies cannot address the amount of the

  repair/replacement.4     Cf. United States v. Kane, Case No. 2:11-

  cr-00022-MMD-GWF, 2016 WL 1411353, at *4 (D. Nev. Apr. 11, 2016)

  (finding the movant would not be irreparably injured because

  there was an available state law process to dispute claims

  regarding seized evidence), aff’d, 677 F. App’x 400 (9th Cir.

  2017).     Accordingly, Movant’s Objections as to magistrate’s

  findings with regard to the second, third, and fourth Ramsden

  factors are denied.




        3
            (...continued)
               title 28. . . .
        4
         The Court notes Movant’s representation that the Vessel is
  worth “more than $400,000”; see Mem. in Supp. of Motion at 18;
  however, it appears this amount applies to the market value of
  the whole Vessel, and does not appear to address the cost of
  repairs or replacement of parts.

                                       9
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 10 of 19    PageID #:
                                    412


       A.    Callous Disregard

             A closer inquiry is required as to the first Ramsden

 factor: whether the Government displayed a callous disregard for

 the constitutional rights of Movant in executing the Search

 Warrant.    Movant argues it should be permitted to view the sealed

 affidavit in support of the Search Warrant since the magistrate

 judge relied upon it in order to find that the Government did not

 act with callous disregard.       To the extent Movant contends the

 affidavit should be turned over to Movant for examination, the

 Court construes this as a request to unseal the application for

 the Search Warrant and supporting affidavit.         This district court

 has noted “[t]here is ‘no First Amendment right of access to

 search warrant proceedings and materials when an investigation is

 ongoing but before indictments have been returned.’”          In re

 Seizure of Private Funds Contained in First Hawaiian Bank Account

 Number 41345438 Held in the Name of Hoy, No. MC09-00100 HG-KSC,

 2009 WL 2700213, at *2 (D. Hawai`i June 19, 2009) (quoting Times

 Mirror Co. v. United States, 873 F.2d 1210, 1218 (9th Cir.

 1989)).    As previously noted, the Government has not brought

 charges against any individuals, and “the nature and scope of the

 ongoing investigation is confidential.”        [Objections Response at

 2.]   The Search Warrant, and the affidavit in support of the

 Search Warrant, were also sealed by the magistrate judge.            [Id.]




                                     10
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 11 of 19   PageID #:
                                    413


              Movant agrees that Ms. Panagakos, on behalf of

 Mr. Miske, received a copy of the Search Warrant on August 10,

 2017.   [Panagakos Decl. at ¶ 4.]        Ms. Panagakos was later

 provided with an inventory list of all the items seized from the

 Vessel, including the Vessel itself.        [Id., Exh. 5 (Receipt for

 Property).]    The Court notes that Movant has a copy of both the

 Search Warrant and the Receipt for Property.         See id., Exhs. 1

 (Search Warrant), 5 (Receipt for Property).         Movant has not

 provided any case law or authority indicating its right to view

 the sealed affidavit where no indictment has been returned.

 Under these circumstances, this Court will not jeopardize the

 integrity of the ongoing criminal investigation by unsealing the

 affidavit.    See Times Mirror Co., 873 F.2d at 1218 (“The

 incremental value in public access is slight compared to the

 government’s interest in secrecy at this stage of the

 investigation. . . .     In addition, we believe that significant

 privacy interests would be jeopardized if the public had access

 to warrant materials before indictments are returned.”).

 Accordingly, Movant’s objection to the magistrate judge’s review

 of the sealed affidavit, and its request to review the sealed

 affidavit in support of the Search Warrant, are denied.

              Next, the Court examines Movant’s objection to the

 magistrate judge’s failure to consider the Government’s improper

 seizure of Movant’s Electronic Media.        Specifically, Movant has


                                     11
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 12 of 19   PageID #:
                                    414


 argued the portions of the Search Warrant that permitted the

 seizure of the Vessel’s Electronic Media was overbroad, and the

 Government’s seizure went beyond the scope of the Search Warrant.

 The Court addresses the latter issue first.

             It is worth noting that the magistrate judge did not

 have the benefit of all of the information presently before this

 Court, due to changes that occurred after the F&R was filed, and

 the submission of additional briefing pursuant to this Court’s

 8/29/18 EO and 10/30/18 EO.       See 28 U.S.C. § 636(b)(1)

 (permitting a judge to receive “further evidence” in reviewing de

 novo the magistrate judge’s findings and recommendations).            In

 its supplemental memorandum, the Government admits it seized and

 continues to hold the four SD Cards containing information from

 the June 14 to August 30, 2016 time frame set forth in the Search

 Warrant, as well as information outside of this time frame.

 [Government’s Suppl. at 2.]       The Government asserts the SD Cards

 also contain other data pertinent to the Search Warrant, but it

 has not yet determined or confirmed the time stamps for these

 particular data points.      The Government has not yet determined

 whether this information can be segregated by date recorded, and

 would need to conduct further forensic testing.          [Id. at 5.]       The

 Government also argues the bases for retaining the complete SD

 Cards is twofold.     First, the Search Warrant permitted the

 Government to seize property “relating to a murder committed


                                     12
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 13 of 19    PageID #:
                                    415


 within the specified time period, regardless of when that data

 was created”; and second, retaining the entire SD Cards will

 maintain the integrity of the seized evidence for further

 forensic examination by the Government, Movant, or other

 interested parties.     [Id. at 3-4.]

             With regard to the scope of a Search Warrant in the

 context of electronic media, the Ninth Circuit has recognized

 that “‘[o]ver-seizing’ is an accepted reality in electronic

 searching because ‘[t]here is no way to be sure exactly what an

 electronic file contains without somehow examining its

 contents.’”    United States v. Flores, 802 F.3d 1028, 1044-45 (9th

 Cir. 2015) (some alterations in Flores) (quoting United States v.

 Comprehensive Drug Testing, Inc. (“CDT”), 621 F.3d 1162, 1176,

 1177 (9th Cir. 2010) (en banc) (per curiam)).         However, the Ninth

 Circuit has also cautioned against government agencies retaining

 “unresponsive data based on the plain view doctrine, and

 recognized the importance of protecting third parties’ rights.”

 Id. at 1045 (citation and internal quotation marks omitted).

 While the Ninth Circuit does not require that warrants for

 digital storage media must specify a particular search protocol,

 see United States v. Hill, 459 F.3d 966, 978 (9th Cir. 2006), a

 search warrant for electronic data does not permit a “general

 exploratory search,” and must be supported by a reasonable

 explanation as to why wholesale seizure is necessary.           Id.


                                     13
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 14 of 19   PageID #:
                                    416


 (citation and quotation marks omitted).        Further, the forensic

 examination of electronic data, while not bound by a specific

 time limit, must nonetheless be conducted within a “reasonable”

 time period.    See Fed. R. Crim. P. 41, advisory committee’s note

 to 2009 amendment; see also United States v. Blake, No. 1:08-cr-

 0284 OWW, 2010 WL 702958, *5 (E.D. Cal. Feb. 25, 2010) (“‘The

 Fourth Amendment only requires that the subsequent search of the

 computer be made within a reasonable time period.’” (quoting

 United States v. Mutschelknaus, 564 F. Supp. 2d 1072, 1076

 (D.N.D. 2008))).

             The Government’s handling of the SD Cards, and its

 inexplicable need to conduct further forensic examination of the

 electronic devices twelve months after the expiration of the

 Search Warrant, and over fifteen months after its seizure,

 amounts to a callous disregard of the Movant’s constitutional

 rights.    See, e.g., United States v. Metter, 860 F. Supp. 2d 205,

 215 (E.D.N.Y. 2012) (electronic data seized but not searched or

 segregated for relevant data for fifteen months was

 unreasonable).     The Court also considers the fact that the

 Government represented that it would seek an additional extension

 of time if there was a need to hold on to the seized property

 past the November 25, 2017 deadline,5 but did not; the


       5
        See Panagakos Decl., Exh. 4 (Email from AUSA Ching to
 Ms. Panagakos regarding Court approval to hold the Vessel until
                                                    (continued...)

                                     14
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 15 of 19     PageID #:
                                    417


 Government’s failure to identify any valid reason that a search

 and segregation of the relevant information on the SD Cards

 either was unsuccessful or not attempted; and the Government’s

 inconsistent position on whether it would return the original SD

 Cards with the Vessel after having made copies of the electronic

 data.       Compare, Objection Response at 13, with Government Suppl.

 at 2.

                Additionally, the Court considers Movant’s arguments

 concerning the Components that the Government continues to hold

 after returning the Vessel.       [Partial Withdrawal at 2.]         The

 Government represented the reason for holding the Components was

 that further forensic analysis was ongoing; therefore, those

 parts of the Vessel would not be returned.         [Movant’s Suppl. Mem.

 in Supp. of Motion, Decl. of Christopher J. Cannon (“Cannon

 Decl.”), Exh. 9 at 2 (letter from Melissa M. Reynolds, Chief

 Division Counsel, to Christopher J. Cannon, Esq. regarding the

 return of Vessel with certain seaworthy components removed for




         5
        (...continued)
 November 25, 2017, dated 8/28/17); see also In the Matter of the
 Search of: Boston Whaler 370 Outrage “Painkiller,” HA 9849 H,
 Hull Identification Number (HIN) BWCE1942D414 Moored in Kewalo
 Basin Harbor, Honolulu, Hawaii, MJ 17-00909, Order Granting
 Application to Extend Time in Which to Search Boston Whaler 370
 Outrage “Painkiller”, HA 9849 H, Hull Identification Number (HIN)
 BWCE1942D414, filed 8/24/17 (dkt. no. 4) (“Extension Order”).
 The Extension Order was filed under seal.

                                     15
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 16 of 19   PageID #:
                                    418


 further investigation).6]      The Government’s removal of the

 Components has rendered the Vessel unseaworthy, and the Vessel

 “cannot be placed in water without certain items being replaced

 and/or repaired.”      [Id.]   As stated previously, it has been over

 fifteen months since the Government came into possession of the

 Vessel, and over twelve months since the expiration of the

 extension period for the Search Warrant.         Moreover, the

 Government’s return of the Vessel without its seaworthy

 components is for naught where Movant cannot operate the Vessel

 until repairs have been made, or the Components are returned.

                Accordingly, the Court GRANTS IN PART Movant’s

 Objections as to the magistrate judge’s findings regarding the

 fourth Ramsden factor, and rejects the magistrate judge’s

 recommendation not to reach the merits of the underlying Motion.

 The Court DENIES IN PART the remainder of Movant’s Objections as

 moot.       See Muegge, 2015 WL 4041313, at *2 (“‘[o]bjections that

 would not alter the outcome are moot, and can be overruled on

 that basis alone’” (alteration in Muegge) (quoting Rodriguez v.

 Hill, No. 13CV1191-LAB (DHB), 2015 WL 366440, at *1 (S.D. Cal.

 Jan. 23, 2015))).




         6
        Exhibit 9 is a nonconsecutively paginated document. All
 page citations refer to the district court’s electronic numbering
 system. Pages two through four of Exhibit 9 is a three-page
 letter from Ms. Reynolds to Mr. Cannon. [Cannon Decl., Exh. 9 at
 2-5.]

                                     16
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 17 of 19   PageID #:
                                    419


             However, given the dramatically changed factual

 landscape since the initial Motion was filed (and which the Court

 stresses were not provided to the magistrate judge), the Court

 reserves ruling on the merits of the Motion until further

 briefing has been submitted.       The Court is concerned with the

 amount of time that has passed since the Government came into

 possession of the Remaining Property and SD Cards, and its lack

 of progress in identifying the electronic data relevant to the

 time frame described in the Search Warrant.         With regard to the

 SD Cards, the parties are DIRECTED to identify whether there are

 any reasons that review and segregation of the data are

 particularly difficult or not possible.        See, e.g., United States

 v. Gladding, 775 F.3d 1149, 1153 (9th Cir. 2014) (noting the

 “‘sheer size of the storage capacity of media, difficulties

 created by encryption and booby traps, and the workload of the

 computer labs’” as well as the “difficulty and cost of

 segregating data” can amount to legitimate reason to retain

 property (internal quotation marks in Gladding) (quoting Fed. R.

 Crim. P. 41, Advisory Committee’s Note to 2009 Amendment))).            The

 parties are also encouraged to address what, if any, forensic

 review protocol can be implemented to segregate the electronic

 data, see, e.g., CDT, 621 F.3d at 1180 (Kozinkski, C.J.,

 concurring) (outlining guidance on reviewing and returning

 electronic data), and what is a reasonable amount of time to


                                     17
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 18 of 19     PageID #:
                                    420


 continue to hold the SD Cards for forensic examination.              The

 Court also instructs the Government to explain why it has taken

 this long to conduct its forensic examination of the SD Cards and

 the Remaining Property of the Vessel.

                                 CONCLUSION

             On the basis of the foregoing, Movant’s Objections to

 the Findings and Recommendation to Deny Hawaii Partners, LLC’s

 Motion for Return of Property, Filed February 16, 2018, filed

 March 2, 2018, is HEREBY GRANTED IN PART AND DENIED IN PART.               The

 Court REJECTS the magistrate judge’s F&R, but RESERVES RULING on

 Movant’s Motion to Return Property, filed October 19, 2017.                The

 parties are ORDERED to submit supplemental briefing in accordance

 with the terms described above, by no later than January 25,

 2019.

             IT IS SO ORDERED.




                                     18
Case 1:18-cv-00080-LEK-WRP Document 41 Filed 01/10/19 Page 19 of 19   PageID #:
                                    421


             DATED AT HONOLULU, HAWAII, January 10, 2019.



                                     /s/ Leslie E. Kobayashi
                                    Leslie E. Kobayashi
                                    United States District Judge




 IN THE MATTER OF THE SEARCH OF BOSTON WHALER 370 OUTRAGE
 “PAINKILLER” HA 9849 H, HULL IDENTIFICATION NUMBER (HIN)
 BWCE1942D414 MOORED IN KEWALO BASIN HARBOR, HONOLULU, HAWAII;
 ORDER GRANTING IN PART AND DENYING IN PART MOVANT’S OBJECTIONS TO
 THE FINDINGS AND RECOMMENDATION TO DENY MOVANT’S MOTION FOR
 RETURN OF PROPERTY, FILED FEBRUARY 16, 2018 AND REJECTING THE
 MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATIONS




                                     19
